1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CITIMORTGAGE, INC.,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,008

10 RICARDO S. GIRON,

11          Defendant-Appellant.

12 Consolidated with:

13 RICARDO S. GIRON,

14          Plaintiff-Appellant,

15 v.

16 CITIMORTGAGE, INC.,

17          Defendant-Appellee.

18 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
19 John M. Paternoster, District Judge

20 Holland & Hart LLP
21 Larry J. Montano
22 Santa Fe, NM

23 Kristina E. Martinez
 1 Santa Fe, NM

 2 for Appellee


 3 Ricardo S. Giron
 4 Las Vegas, NM

 5 Pro Se Appellant

 6                            MEMORANDUM OPINION

 7 KENNEDY, Judge.

 8        Ricardo S. Giron (Defendant) appeals from the order entering judgment on the

 9 pleadings in favor of Citimortgage, Inc. (Plaintiff). [RP 809, 904] Defendant also

10 appeals from the district court’s decision on Defendant’s Rule 1-060(B)/Rule 1-059

11 NMRA motion. [Supp. RP 963, 981] This Court’s calendar notice proposed

12 summary affirmance. [Ct. App. File, CN1] Defendant has filed a memorandum in

13 opposition that we have duly considered. [Ct. App. File, MIO] Unpersuaded,

14 however, we affirm.

15 DISCUSSION

16        The initial docketing statement raises issues that challenge the validity of the

17 foreclosure judgment. [Ct. App. File, DS] The supplemental docketing statement

18 raises issues that challenge the validity of the decision on the Rule 1-060(B) motion.

19 [Ct. App. File, Supp. DS] Defendant’s memorandum in opposition purports to raise


                                              2
 1 an additional legal issue that lacks merit under the circumstances of this case, as we

 2 will discuss in this opinion. Defendant asserts that the nature of this action is

 3 Plaintiff’s suit for money damages, a legal action that should have been tried to a jury,

 4 and since this case was not tried to a jury, Defendant has been deprived of property

 5 in violation of the New Mexico Constitution. [MIO 3-24, 28, 33] Defendant also

 6 continues to generally challenge the validity of the Note and Mortgage [MIO 24-25];

 7 Plaintiff’s standing to sue Defendant [MIO 25]; the validity of the Goins affidavit as

 8 a basis for summary judgment [MIO 28]; and Defendant continues to express his

 9 disagreement with this Court’s proposed summary affirmance as set forth in the

10 calendar notice. We discuss Defendant’s jury trial issue below in subsection C of this

11 opinion. In the calendar notice, we addressed Defendant’s continuing challenges to

12 the validity of the Note and Mortgage, Plaintiff’s standing to sue Defendant, the

13 validity of the Goins affidavit as a basis for summary judgment, and the numerous

14 other legal issues raised by Defendant in the docketing statement and the supplemental

15 docketing statement. We are not persuaded by Defendant’s memorandum that

16 summary affirmance on these issues in incorrect or inappropriate under the

17 circumstances of this case.

18 A.     Issues Relating to the District Court’s Order Granting Plaintiff’s Motion
19        to Dismiss Defendant’s Complaint

20        With regard to the analysis in the calendar notice of Defendant’s issues that he

                                               3
 1 raised in the docketing statement, Defendant’s memorandum does not provide

 2 additional facts or authorities that would persuade us that the analysis of these issues

 3 was incorrect or inappropriate. See State v. Ibarra, 116 N.M. 486, 489, 864 P.2d 302,

 4 305 (Ct. App. 1993) (“A party opposing summary disposition is required to come

 5 forward and specifically point out errors in fact and/or law.”). Thus, we rely on the

 6 calendar notice analysis in affirming Defendant’s issues relating to the district court’s

 7 order granting Plaintiff’s motion to dismiss Defendant’s complaint, as follows.

 8         As we stated in the calendar notice, although Defendant raises seventeen issues

 9 in the docketing statement, they all relate to whether the district court erred in granting

10 Citimortgage, Inc.’s (Plaintiff’s) motion for summary judgment in this consolidated

11 case.    The consolidated case involves Plaintiff’s suit to foreclose on a mortgage

12 pursuant to Defendant’s default under a promissory note and Defendant’s suit to

13 challenge Plaintiff’s litigation conduct and the legal validity of Plaintiff’s foreclosure

14 action in general. [RP 461-464, 690] We hold that Plaintiff is entitled to judgment

15 as a matter of law because (1) in response to Plaintiff’s motion for summary judgment,

16 Defendant failed to meet his burden to show that there were material issues of fact

17 requiring a trial, and (2) Defendant failed to show that Plaintiff is not entitled to

18 judgment, or that Defendant is entitled to judgment, based on the legal contentions

19 Defendant made below and continues to raise on appeal. Accordingly, we affirm the


                                                4
 1 district court’s judgment on the pleadings in favor of Plaintiff. [RP 809]

 2        We apply the following standards in reviewing an order granting summary

 3 judgment. “Summary judgment is appropriate where there are no genuine issues of

 4 material fact and the movant is entitled to judgment as a matter of law . . . . We review

 5 these legal questions de novo.” Self v. United Parcel Serv., Inc., 1998-NMSC-046,

 6 ¶ 6, 126 N.M. 396, 970 P.2d 582 (citation omitted). “The movant need only make a

 7 prima facie showing that he is entitled to summary judgment. Upon the movant

 8 making a prima facie showing, the burden shifts to the party opposing the motion to

 9 demonstrate the existence of specific evidentiary facts which would require trial on

10 the merits.” Roth v. Thompson, 113 N.M. 331, 334-35, 825 P.2d 1241, 1244-45

11 (1992) (citations omitted). A prima facie case may be established without affidavits

12 if, through discovery, it appears that the party opposing summary judgment cannot

13 factually establish an essential element of his or her case. Blauwkamp v. Univ. of New

14 Mexico Hosp., 114 N.M. 228, 232, 836 P.2d 1249, 1253 (Ct. App. 1992) (citing

15 Celotex Corp. v. Catrett, 477 U.S. 317 (1986)). Summary judgment is proper where

16 there is no evidence raising a reasonable doubt that a genuine issue of material fact

17 exists. Cates v. Regents of the N.M. Inst. of Mining & Tech., 1998-NMSC-002, ¶ 9,

18 124 N.M. 633, 954 P.2d 65. A party opposing summary judgment may not simply

19 argue that evidentiary facts requiring a trial on the merits may exist, “nor may [a


                                               5
 1 party] rest upon the allegations of the complaint.” Dow v. Chilili Coop. Ass'n, 105

 2 N.M. 52, 54-55, 728 P.2d 462, 464-65 (1986).

 3        In the debt and foreclosure action, Plaintiff filed a motion for summary

 4 judgment on all claims made in its complaint against Defendant, the United States of

 5 America (IRS) and New Mexico Taxation and Revenue (NM Tax and Rev). [RP 352]

 6 The motion for summary judgment presented undisputed facts and supporting

 7 documentation, including the affidavit of Plaintiff’s Legal Support Specialist Patty

 8 Goins. [RP 362, Exhibit 1] Ms. Goins’ affidavit asserted personal knowledge of

 9 Plaintiff’s contractual relationship with Defendant. [Id.] The affidavit states that

10 Principal Residential Morgage, Inc. (PRM), a company now merged into Plaintiff,

11 loaned Defendant $115,000 together with interest at the rate of 7.375% per annum

12 until paid in full as evidenced by the promissory note executed by Defendant on

13 January 5, 2000 (the Note). [RP 353, ¶ 1; Exhibit 1-A; RP 367] The Note is secured

14 by a mortgage against the real property fully described therein, commonly known as

15 41 Mirasol Road or 41 Mira Sol Road, Las Vegas, New Mexico, also executed by

16 Defendant on January 5, 2000 (the Mortgage). [RP 354, ¶¶ 2-4; Exhibit 1-B; RP 375]

17 Under the Note and Mortgage, Defendant promised to pay principal and interest to the

18 Note holder, now Plaintiff, under the terms of the Note or be “in default.” [RP 354,

19 ¶ 5] If Defendant is in default under the terms of the Note, Plaintiff may declare all


                                             6
 1 sums immediately due and it may foreclose on the Mortgage, as well as collect all

 2 expenses incurred in pursuing its remedies, including reasonable attorney fees and

 3 costs. [RP 354-55, ¶¶ 6-7] On January 1, 2005, PRM merged into Plaintiff, by which

 4 Plaintiff succeeded to PRM’s interests including its rights in the Note and Mortgage.

 5 [RP 355, ¶ 8, Exhibit 1-C]

 6        After Defendant executed the Note and Mortgage in 2000, he made payments

 7 to PRM and continued to make payments to Plaintiff for two years after the merger

 8 between PRM and Plaintiff in 2005. [RP 447] After making a payment in March

 9 2007, however, Defendant defaulted on his obligation to make payments as provided

10 in the Note and as demonstrated in a printout of Defendant’s account history. [RP

11 355,¶ 9; Exhibits 1-D, 1-E] Plaintiff issued a default letter and a demand letter to

12 Defendant, exercised its remedies to declare all sums due under the Note, and brought

13 its complaint to foreclose on the Mortgage. [RP 355,¶¶ 10-12; Exhibits 1-F, 1-G]

14        We hold that Plaintiff’s evidence was sufficient to make a prima facie showing

15 that Defendant owed Plaintiff money under the Note as secured by the Mortgage, that

16 Defendant is in default under the terms of the Note and Mortgage, and that Plaintiff

17 is entitled to accelerate all sums due under the Note and exercise its remedy to

18 foreclose on the real property secured by the Mortgage. Under the circumstances, the

19 burden then shifted to Defendant to demonstrate the existence of specific evidentiary


                                             7
 1 facts that would require a trial on the merits. See Roth, 113 N.M. at 334-35, 825 P.2d

 2 at 1244-45.

 3        In his response, however, Defendant did not challenge the facts set forth in

 4 Plaintiff’s motion. [RP 410-444] See Turner v. Barnhart, 83 N.M. 759, 761, 497

 5 P.2d 970, 972 (1972) (stating that the party opposing summary judgment cannot

 6 defeat the motion simply by relying on the bare contention that an issue of fact exists,

 7 but must show that evidence is available that would justify a trial on the issue).

 8 Moreover, Defendant never denied that he is the Ricardo S. Giron who borrowed the

 9 money, executed the Note and Mortgage, and proceeded to make payments to PRM

10 and Plaintiff until March 2007, when he defaulted on his obligations.

11        Instead, Defendant raised, and continues to raise on appeal, in the docketing

12 statement, the supplemental docketing statement, and the memorandum in opposition,

13 numerous meritless legal contentions about why summary judgment should not be

14 granted. [DS, Supp. DS, MIO] In particular, contrary to Defendant’s contentions, as

15 a matter of law, the Note and Mortgage were properly before the district court as duly

16 authenticated business records containing Defendant’s initials and signatures; in

17 addition, they are documents that were produced in discovery. [RP 448-49] See Rule

18 11-803(F) NMRA; see also, e.g., Miller & Assocs., Ltd. v. Rainwater, 102 N.M. 170,

19 171, 692 P.2d 1319, 1320 (1985) (noting that summaries of business records are


                                              8
 1 admissible); State ex rel. Elec. Supply Co., Inc. v. Kitchens Constr. Co., 106 N.M.

 2 753, 756, 750 P.2d 114, 117 (1988) (holding that computer printouts are admissible

 3 as business records). In addition, contrary to Defendant’s contentions, as the

 4 successor-in-interest to PRM, under the terms of the merger and applicable corporate

 5 law, Plaintiff is the holder of the Note and the Mortgage and the party entitled to

 6 enforce Defendant’s obligations set forth therein. [RP 449-51] These contentions do

 7 not defeat Plaintiff’s prima facie case for summary judgment.

 8        After responding to the motion for summary judgment, Defendant filed

 9 numerous motions to dismiss as further legal challenges to Plaintiff’s foreclosure

10 action. Defendant claimed the district court lacked subject matter and in personam

11 jurisdiction over the case. He claimed that he was entitled to sanctions and injunctive

12 relief for the alleged misconduct, treason and fraud of Plaintiff’s attorneys and the

13 alleged corruption of the judicial system. [RP 499] Defendant argued against

14 consolidation of the cases as an attempt to “rig” the case outcome and as an abrogation

15 of his substantive due process rights. [RP 514] Defendant claimed that his procedural

16 due process rights were violated by Plaintiff on the basis that he was not provided

17 notice that PRM merged with Plaintiff and because Plaintiff had faxed many of its

18 pleadings to the district court. [RP 587] Defendant filed a motion to recuse the

19 district court judge on grounds of bias and prejudice. [RP 697] Defendant filed


                                              9
 1 motions challenging the foreclosure action for failure to produce the original

 2 promissory note. [RP 466, 635] He filed a “mandatory judicial notice” regarding

 3 Plaintiff’s alleged status as a defunct corporation. [RP 674] Defendant filed a

 4 “mandatory judicial notice” regarding alleged alteration of the promissory note.

 5 Defendant filed a notice of Plaintiff’s non-response to Defendant’s motion for

 6 summary judgment, which Plaintiff denied. [RP 734, 803] Plaintiff fully responded

 7 to each of Defendant’s challenges to the foreclosure action. [RP 461, 526, 528, 545,

 8 549, 554, 558, 568, 578, 602, 624, 646, 700, 703, 741] For the reasons set forth in

 9 Plaintiff’s responses, these motions do not defeat Plaintiff’s prima facie case for

10 summary judgment.

11        After several continuances, a hearing on all pending motions was held on July

12 22, 2008. [RP 809, first ¶] Defendant did not appear at the hearing. [Id.] After the

13 hearing, however, Defendant filed an amended brief in opposition to Plaintiff’s

14 motion for summary judgment and to strike the Goins affidavit, largely raising the

15 same legal objections to the foreclosure previously raised in the pre-hearing motions;

16 Plaintiff responded. [RP 755, 803] Plaintiff then filed a notice of proposed order for

17 judgment on the pleadings, and Defendant objected by a brief in opposition. [RP 783,

18 789] Upon consideration of all pleadings, exhibits, documents, and affidavits,

19 including Defendant’s post-hearing pleadings and objections on the merits, the district


                                             10
 1 court ruled, entering judgment on the pleadings in favor of Plaintiff. [RP 809]

 2        Having reviewed the parties’ pleadings, legal authorities, exhibits, documents,

 3 and affidavits, we hold that Defendant raises no issue of material fact requiring a trial.

 4 See Barnhart, 83 N.M. at 761, 497 P.2d at 972 (stating that the party opposing

 5 summary judgment cannot defeat the motion simply by relying on the bare contention

 6 that an issue of fact exists, but must show that evidence is available that would justify

 7 a trial on the issue). We also hold that Defendant’s contentions involve legal issues

 8 that are legally insufficient and they therefore do not defeat summary judgment. See

 9 Fidelity Nat’l Bank v. Tommy L. Goff, Inc., 92 N.M. 106, 108, 583 P.2d 470, 472

10 (1978).

11        To the extent Defendant continues to contend on appeal that the district court

12 was without subject matter jurisdiction, we disagree. “A court has subject matter

13 jurisdiction in an action if the case is within the general class of cases that the court

14 has been empowered, by constitution or statute, to determine.” Marchman v. NCNB

15 Texas Nat’l Bank, 120 N.M. 74, 83, 898 P.2d 709, 718 (1995). We hold that the

16 district court, as a court of general jurisdiction, see N.M. Const. art.VI, §13, has

17 subject matter jurisdiction to decide an action to foreclose the Mortgage regarding

18 Defendant’s default under the Note. See id. (stating that the district court has

19 jurisdiction over contract claims). To the extent Defendant is arguing that the


                                               11
 1 pleadings were insufficient to confer subject matter jurisdiction, we disagree. As

 2 discussed more fully above, we hold that the Goins affidavit and the accompanying

 3 documents and exhibits created an unrebutted prima facie case entitling Plaintiff to

 4 summary judgment, and they were sufficient to provide fair notice to Defendant. See

 5 Schmitz v. Smentowski, 109 N.M. 386, 389-90, 785 P.2d 726, 729-30 (1990) (stating

 6 that notice pleading requires fair notice of claims, and the grounds on which they are

 7 based, and does not require that every theory be described in the pleadings).

 8        To the extent Defendant continues to contend that the district court was without

 9 personal jurisdiction, we remain unpersuaded. Defendant is a resident of Las Vegas,

10 New Mexico in San Miguel County. The real property covered by the Mortgage is

11 located in San Miguel County, New Mexico. Plaintiff is not a defunct corporation;

12 it is the current holder of the Note and the Mortgage, and the party in interest entitled

13 to enforce the remedies set forth thereunder. [RP 700] As the injured party under

14 contractual agreements with Defendant, including the Note breached by Defendant,

15 who is a resident of Las Vegas, New Mexico, and the Mortgage covering real property

16 located in Las Vegas, New Mexico, Plaintiff has standing to sue and enforce its

17 remedies under the Note and Mortgage in San Miguel County, New Mexico.

18        To the extent Defendant attacks the summary judgment procedure in this case,

19 arguing that it cannot be based on the Goins affidavit and the exhibits attached thereto,


                                              12
 1 we disagree. The Goins affidavit and other documentation submitted by Plaintiff are

 2 valid to support Plaintiff’s claim. As more fully discussed above, considered together,

 3 they establish that Plaintiff lent Defendant money upon the terms and conditions set

 4 forth in the Note that was executed by Defendant; the repayment of the Note is

 5 secured by the Mortgage that was executed by Defendant; Defendant is in default

 6 under the Note and Plaintiff is entitled to foreclose on the real property covered by the

 7 Mortgage. Defendant’s issues in this regard raise no genuine issue of material fact.

 8 See Oschwald v. Christie, 95 N.M. 251, 253, 620 P.2d 1276, 1278 (1980) (stating that

 9 it is not enough that there are factual issues because issues must be material;

10 immaterial facts create no triable issue).

11        To the extent Defendant continues to argue that he was denied due process or

12 that the district court judge was biased or prejudiced against Defendant, we are not

13 persuaded. Due process requires that notice be reasonably calculated, under all the

14 circumstances, to inform parties of the pendency of the action and afford them the

15 opportunity to present their objections. See Marinchek v. Paige, 108 N.M. 349, 351-

16 52, 772 P.2d 879, 881-82 (1989). Due process does not require that a party agree with

17 the outcome or prevail on the merits of his or her claims.

18        Moreover, in this case, the record proper indicates that Defendant fully

19 participated in the proceedings and the hearings. Defendant’s claims and objections


                                                13
 1 were carefully considered in extensive and exhaustive pleadings, documents, and

 2 exhibits; hearings as applicable; and in written orders of the district court. As

 3 discussed above, Defendant’s legal challenges to the foreclosure action were rejected

 4 in accordance with applicable law. See, e.g., State v. Case, 100 N.M. 714, 717, 676

 5 P.2d 241, 244 (1984) (stating that personal bias cannot be inferred from an adverse

 6 ruling); see also, e.g., Pizza Hut, Inc. v. Branch, 89 N.M. 325, 327, 552 P.2d 227, 229

 7 (Ct. App. 1976) (stating that “[district] courts have supervisory control over their

 8 dockets and inherent power to manage their own affairs so as to achieve the orderly

 9 and expeditious disposition of cases”). We cannot say that Defendant did not receive

10 due process of law.

11        Because the record indicates that the district court judge fully considered

12 Defendant’s claims and gave him full opportunity to present them, Defendant has not

13 persuaded us that the district court judge was actually biased or prejudiced against

14 him, nor that the district judge was required to recuse himself. Additionally, any facts

15 about the relationship between Plaintiff and its attorneys is immaterial, and would not

16 defeat summary judgment in this action to foreclose on a mortgage. Ochswald, 95

17 N.M. at 253, 620 P.2d at 1278. Our review of the record indicates that the district

18 court judge applied the applicable law to the facts of this case and ruled against

19 Defendant on the merits in accordance therewith.


                                              14
 1        We affirm the district court’s summary judgment in favor of Plaintiff.



 2 B.     Issues Raised in the Supplemental Docketing Statement Regarding the
 3        District Court’s Decision on Defendant’s Rule 1-060(B) Motion

 4        Defendant’s memorandum does not provide this Court with additional facts or

 5 authorities that would persuade us that the analysis of these issues in the calendar

 6 notice was incorrect or inappropriate. See Ibarra, 116 N.M. at 489, 864 P.2d at 305.

 7 Accordingly, we affirm the district court on these issues based on the following

 8 analysis set forth in the calendar notice.

 9        In the supplemental docketing statement, Defendant continues to contend that

10 the district court lacked subject matter jurisdiction because Plaintiff is not the proper

11 party to bring the lawsuit, Defendant does not owe this Plaintiff money, and this

12 Plaintiff is a defunct corporation, and it is not the holder of the Note and Mortgage.

13 [Supp. DS 2-4, 7-9] Defendant also continues to contend that Plaintiff’s foreclosure

14 action is flawed because the original Note and Mortgage were not attached to the

15 foreclosure complaint. [Supp. DS 3-4] Defendant also challenges the district court’s

16 judgment as void based on allegations regarding the taking of the judicial oath and

17 alleged judicial bias in favor of Plaintiff and its attorneys and prejudice against

18 Defendant. [Supp. DS 6-7] Defendant cites many cases to the effect that a void

19 judgment has no force or effect under the law. [Supp. DS 13-18] We note, however,

                                                15
 1 that these are the same legal challenges to Plaintiff’s foreclosure action raised in the

 2 original docketing statement. As such, we disagree with Defendant’s contentions, and

 3 we rely on the reasons fully discussed above.

 4        We now turn to consider the remaining new issues set forth in the supplemental

 5 docketing statement, [Supp. DS 4-5, 12] which we consolidate as: whether the district

 6 court abused its discretion in denying Defendant’s post-judgment Rule 1-060(B)

 7 motion to vacate a void judgment and for injunctive and declarative relief. We affirm

 8 the district court’s decision. [RP 963]

 9        “We generally review the [district] court’s ruling under Rule 1-060(B) for an

10 abuse of discretion except in those instances where the issue is one of pure law.”

11 Edens v. Edens, 2005-NMCA-033, ¶ 13, 137 N.M. 207, 109 P.3d 295 (internal

12 quotation marks and cited authority omitted). To reverse the district court under an

13 abuse-of-discretion standard, “it must be shown that the court’s ruling exceeds the

14 bounds of all reason . . . or that the judicial action taken is arbitrary, fanciful, or

15 unreasonable.” Id. (quoting Meiboom v. Watson, 2000-NMSC-004, ¶ 29, 128 N.M.

16 536, 994 P.2d 1154 (alteration in original) (internal quotation marks)); see Talley v.

17 Talley, 115 N.M. 89, 92, 847 P.2d 323, 326 (Ct. App. 1993) (“When there exist

18 reasons both supporting and detracting from a [district] court decision, there is no

19 abuse of discretion.”). “Where the court’s discretion is fact-based, we must look at


                                              16
 1 the facts relied on by the [district] court as a basis for the exercise of its discretion, to

 2 determine if these facts are supported by substantial evidence.” Apodaca v. AAA Gas

 3 Co., 2003-NMCA-085, ¶ 60, 134 N.M. 77, 73 P.3d 215 (internal quotation marks and

 4 citation omitted).

 5        Defendant’s Rule 1-060(B) motion alleges that the September 9, 2008,

 6 judgment on the pleadings in favor of Plaintiff is void because Defendant paid the

 7 Note and Mortgage in full on August 28, 2008. [RP 812, 827-845] Plaintiff’s

 8 response, however, indicates that Plaintiff did not accept Defendant’s tender because

 9 it did not include any escrow fees, costs, and attorney fees, set forth in the judgment

10 and applicable in a “default” rather a “prepayment” situation. [RP 909-912, 913; RP

11 827, first ¶]

12        On remand, the district court determined in its decision [RP 963] that the

13 amount Defendant tendered was the pre-default sum of the value of the Note owing

14 to Plaintiff and “less than the total and correct, proven amount in controversy set forth

15 in the judgment itself.” [RP 964, fof 9-13] The district court concluded that the

16 tender “does not constitute full, complete and lawful satisfaction of the outstanding

17 post-default amounts owing to the plaintiff.” [RP 965, col 6] Thus, the district court

18 upheld the judgment as valid and enforceable until satisfied and it denied Defendant’s

19 motion. We agree. Plaintiff was not required to accept Defendant’s partial tender as


                                                17
 1 an accord and satisfaction of the post-default amounts due and owing to Plaintiff

 2 under the Note and Mortgage, and we know of no authority that requires such an

 3 acceptance. Thus, we agree with the district court’s decision.

 4        Finally, Defendant contends this Court erred in requesting that the district court

 5 enter findings and conclusions in the order of limited remand. We know of no

 6 authority, however, that so provides, and in fact the opposite is well-established. See,

 7 e.g., Green v. Gen. Accident Ins. Co. of Am., 106 N.M. 523, 527, 746 P.2d 152, 156

 8 (1987) (stating that “[w]here the ends of justice require, this Court may remand a case

 9 to district court for the making of proper findings of fact”). Moreover, because the

10 district court entered findings and conclusions, to the extent they disagree with

11 Defendant’s post-decision proposed findings and conclusions [RP 970], these

12 proposed findings and conclusions are deemed denied by the district court. Griffin v.

13 Guadalupe Med. Ctr., Inc., 1997-NMCA-012, ¶ 22, 123 N.M. 60, 933 P.2d 859

14 (“When the [district] court’s findings of fact are supported by substantial evidence,

15 . . . refusal to make contrary findings is not error.”); see Landskroner v. McClure, 107

16 N.M. 773, 775, 765 P.2d 189, 191 (1988) (observing that failure of a trial court to

17 make a finding of fact is regarded as a finding against the party seeking to establish

18 the affirmative); see also, e.g., State v. Walker, 1998-NMCA-117, ¶ 7, 125 N.M. 603,

19 964 P.2d 164 (observing that “when a [district] court makes specific written findings


                                              18
 1 of fact that are supported by substantial evidence, those findings prevail over any

 2 inconsistent conclusions of law or an inconsistent judgment”).

 3 C.     Defendant’s Memorandum in Opposition

 4        In his memorandum, Defendant asserts that the nature of this action is

 5 Plaintiff’s suit for money damages, a legal action that should have been tried to a jury,

 6 and since this case was not tried to a jury, Defendant has been deprived of property

 7 in violation of the New Mexico Constitution. [MIO 3-24, 28, 33] Defendant’s full and

 8 detailed discussion of this issue for the first time on appeal in the memorandum in

 9 opposition is in the nature of a motion to amend the docketing statement and the

10 supplemental docketing statement with an issue that is nonviable. See, e.g., State v.

11 Moore, 109 N.M. 119, 129, 782 P.2d 91, 101 (Ct. App. 1989) (recognizing that this

12 Court will deny motions to amend that raise issues that are not viable, even if they

13 allege fundamental or jurisdictional error), overruled on other grounds by State v.

14 Salgado, 112 N.M. 537, 817 P.2d 730 (Ct. App. 1991) . It is well-established in New

15 Mexico that “foreclosure suits are equitable in nature, . . . and New Mexico courts

16 have not recognized a constitutional right to a jury trial on issues that are necessarily

17 decided in the course of a foreclosure suit in state court such as the existence or the

18 amount of the debt.” Las Campanas Ltd. Pshp. v. Pribble, 1997-NMCA-055, ¶ 9, 123

19 N.M. 520, 943 P.2d 554 (citing Sunwest Bank v. Garrett, 113 N.M. 112, 115-16, 823


                                              19
 1 P.2d 912, 915-16 (1992)). Under the circumstances, Plaintiff’s claims for money

 2 damages and Defendant’s equitable and legal separate claims presented in these

 3 consolidated cases, were necessarily decided as part of Plaintiff’s foreclosure action.

 4 Plaintiff could not foreclose on a mortgage and promissory note that were invalid, and

 5 similarly, any affirmative defenses and counterclaims Defendant asserted would

 6 necessarily be decided in the course of the foreclosure action. See id.

 7 CONCLUSION

 8        For all of these reasons, we affirm the district court’s decision denying

 9 Defendant’s Rule 1-060(B) motion and upholding the judgment on the pleadings in

10 favor of Plaintiff.

11        IT IS SO ORDERED.

12                                         ___________________________________
13                                         RODERICK T. KENNEDY, Judge

14 WE CONCUR:



15 _________________________________
16 MICHAEL D. BUSTAMANTE, Judge



17 _________________________________
18 CELIA FOY CASTILLO, Judge



                                             20